The following opinion was filed November 15, 1921:
Siebecker, C. J.
Mr. Justice Jones is disqualified from participation in the decision of this case in this court for the reason that before he became a Justice of this court he had acted as an attorney for the defendant in this litigation. The other six Justices of this court who participated in the decision on this appeal are equally divided in opinion as to the correctness of the judgment entered in the trial court and appealed from to this court. Three of such Justices are of the opinion that the judgment appealed from is correct and should be affirmed, and three of such Justices are of the opinion that such judgment should be reversed and that judgment should be awarded dismissing'the complaint. This, under the rule, requires an affirmance of the judgment awarded by the trial court. Hagenah v. Milwaukee E. R. & L. Co. 136 Wis. 300, 116 N. W. 843, and cases there cited.
By the Court. — It is so ordered.
Jones, J., took no part.
A motion for a rehearing was denied, with $25 costs, on February 7, 1922.